FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay3, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Condensed consolidated income statement for the quarter ended 31 March 2013 Quarter ended 31 March 31 December 31 March £m £m £m Interest receivable Interest payable Net interest income Fees and commissions receivable Fees and commissions payable Income from trading activities (Loss)/gain on redemption of own debt - Other operating income Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Write-down of goodwill and other intangible assets - - Operating expenses Profit/(loss) before impairment losses Impairment losses Operating profit/(loss) before tax Tax charge Profit/(loss) from continuing operations Profit/(loss) from discontinued operations, net of tax - Direct Line Group (1) 88 - Other 2 6 5 Profit/(loss) from discontinued operations, net of tax 93 Profit/(loss) for the period Non-controlling interests 14 Preference share and other dividends - Profit/(loss) attributable to ordinary and B shareholders Basic and diluted earnings/(loss) per ordinary and B share from continuing operations (2) 2.6p (21.6p) (15.0p) Basic and diluted earnings/(loss) per ordinary and B share from continuing and discontinued operations (2) 3.5p (23.6p) (14.2p) Notes: Includes a gain on disposal of £72 million in Q1 2013 and the write-down of goodwill of £394 million in Q4 2012. Data for the quarter ended 31 March 2012 have been adjusted for the sub-division and one-for-ten consolidation of ordinary shares in June 2012. In the income statement above, one-off and other items as shown on page 17 are included in the appropriate captions. A reconciliation between the income statement above and the managed view income statement on page 7 is given in Appendix 1 to this announcement. Condensed consolidated statement of comprehensive income for the quarter ended 31 March 2013 Quarter ended 31 March 31 December 31 March £m £m £m Profit/(loss) for the period Items that do not qualify for reclassification Actuarial losses on defined benefit plans - - Income tax on items that do not qualify for reclassification - - Items that do qualify for reclassification Available-for-sale financial assets Cash flow hedges 33 Currency translation Income tax on items that do qualify for reclassification 48 19 91 23 Other comprehensive income/(loss) after tax Total comprehensive income/(loss) for the period Total comprehensive income/(loss) is attributable to: Non-controlling interests Preference shareholders 71 99 - Paid-in equity holders 10 16 - Ordinary and B shareholders Key points · The movement in available-for-sale financial assets during Q1 2013 represents net unrealised gains on high quality UK, US and German sovereign bonds. · Currency translation gains during the quarter are principally due to the weakening of Sterling against both the US Dollar by 6.2%, and the Euro by 3.6%. Whilst these currency movements benefited the tangible net asset value per share, they did however reduce the Core Tier 1 capital ratio by c.6 basis points given the impact on risk weighted assets. Condensed consolidated balance sheet at 31 March 2013 31 March 31 December £m £m Assets Cash and balances at central banks Net loans and advances to banks Reverse repurchase agreements and stock borrowing Loans and advances to banks Net loans and advances to customers Reverse repurchase agreements and stock borrowing Loans and advances to customers Debt securities Equity shares Settlement balances Derivatives Intangible assets Property, plant and equipment Deferred tax Interests in associated undertakings Prepayments, accrued income and other assets Assets of disposal groups Total assets Liabilities Bank deposits Repurchase agreements and stock lending Deposits by banks Customer deposits Repurchase agreements and stock lending Customer accounts Debt securities in issue Settlement balances Short positions Derivatives Accruals, deferred income and other liabilities Retirement benefit liabilities Deferred tax Subordinated liabilities Liabilities of disposal groups Total liabilities Equity Non-controlling interests Owners' equity* Called up share capital Reserves Total equity Total liabilities and equity * Owners' equity attributable to: Ordinary and B shareholders Other equity owners Average balance sheet Quarter ended 31 March 31 December % % Average yields, spreads and margins of the banking business Gross yield on interest-earning assets of banking business Cost of interest-bearing liabilities of banking business Interest spread of banking business Benefit from interest-free funds Net interest margin of banking business Average interest rates The Group's base rate London inter-bank three month offered rates - Sterling - Eurodollar - Euro Average balance sheet (continued) Quarter ended Quarter ended 31 March 2013 31 December 2012 Average Average balance Interest Rate balance Interest Rate £m £m % £m £m % Assets Loans and advances to banks Loans and advances to customers Debt securities Interest-earning assets - banking business (1,4,6) Trading business (5) Non-interest earning assets Total assets Memo: Funded assets Liabilities Deposits by banks Customer accounts Debt securities in issue Subordinated liabilities Internal funding of trading business 81 90 Interest-bearing liabilities - banking business (1,2,3,4) Trading business (5) Non-interest-bearing liabilities - demand deposits - other liabilities Owners' equity Total liabilities and owners' equity Notes: Interest receivable has been increased by £1 million (Q4 2012 - £3 million decrease) and interest payable has been increased by £17 million (Q4 2012 - £32 million) to record interest on financial assets and liabilities designated as at fair value through profit or loss. Related interest-earning assets and interest-bearing liabilities have also been adjusted. Interest payable has been decreased by £2 million (Q4 2012 - £3 million) to exclude RFS Holdings minority interest. Related interest-bearing liabilities have also been adjusted. Interest payable has been decreased by £31 million (Q4 2012 - £29 million) in respect of non-recurring adjustments. Interest receivable has been increased by £57 million (Q4 2012 - £78 million) and interest payable has been increased by £7 million (Q4 2012 - £12 million) to include the discontinued operations of Direct Line Group for the period to 12 March 2013. Related interest-earning assets and interest-bearing liabilities have been similarly adjusted. Interest receivable and interest payable on trading assets and liabilities are included in income from trading activities. Interest income includes amounts (unwind of discount) recognised on impaired loans and receivables. The average balances of such loans are included in average loans and advances to banks and loans and advances to customers. Condensed consolidated statement of changes in equity for the quarter ended 31 March 2013 Quarter ended 31 March 31 December 31 March £m £m £m Called-up share capital At beginning of period Ordinary shares issued 37 1 79 At end of period Paid-in equity At beginning and end of period Share premium account At beginning of period Ordinary shares issued 94 93 26 At end of period Merger reserve At beginning and end of period Available-for-sale reserve (1) At beginning of period Unrealised gains Realised gains Tax 28 77 6 Recycled to profit or loss on disposal of businesses (2) - - Transfer to retained earnings - - At end of period Cash flow hedging reserve At beginning of period Amount recognised in equity Amount transferred from equity to earnings Tax 3 46 9 At end of period Foreign exchange reserve At beginning of period Retranslation of net assets Foreign currency (losses)/gains on hedges of net assets 21 96 Transfer to retained earnings - - Tax 4 Recycled to profit or loss on disposal of businesses - - At end of period Capital redemption reserve At beginning and end of period Contingent capital reserve At beginning and end of period Notes: Analysis provided on page 81. Net of tax - £35 million charge. Net of tax - £1 million charge. Condensed consolidated statement of changes in equity for the quarter ended 31 March 2013 (continued) Quarter ended 31 March 31 December 31 March £m £m £m Retained earnings At beginning of period Transfer to non-controlling interests - - Profit/(loss) attributable to ordinary and B shareholders and other equity owners - continuing operations - discontinued operations 88 Equity preference dividends paid - Paid-in equity dividends paid, net of tax - Transfer from available-for-sale reserve - 59 - Transfer from foreign exchange reserve - 2 - Actuarial losses recognised in retirement benefit schemes - gross - - - tax - Shares released for employee benefits - 43 Share-based payments - gross 45 - tax 3 6 At end of period Own shares held At beginning of period Disposal/(purchase) of own shares 2 Shares released for employee benefits - - 6 At end of period Owners' equity at end of period Non-controlling interests At beginning of period Currency translation adjustments and other movements 15 1 Profit/(loss) attributable to non-controlling interests - continuing operations 12 - discontinued operations 21 5 Movements in available-for-sale securities - unrealised gains/(losses) 9 - realised losses - 4 17 - tax - - - recycled to profit or loss on disposal of businesses (3) - - Equity raised - - Equity withdrawn and disposals Transfer from retained earnings - - At end of period Total equity at end of period Total comprehensive income/(loss) recognised in the statement of changes in equity is attributable to: Non-controlling interests Preference shareholders 71 99 - Paid-in equity holders 10 16 - Ordinary and B shareholders For the notes to this table refer to page 70. Notes 1. Basis of preparation The annual accounts are prepared in accordance with International Financial Reporting Standards issued by the International Accounting Standards Board (IASB) and interpretations issued by the IFRS Interpretations Committee of the IASB as adopted by the European Union (EU) (together IFRS). There have been no significant changes to the Group's principal accounting policies as set out on pages 360 to 371 of the 2012 Annual Report and Accounts apart from the adoption of a number of new and revised IFRSs that are effective from 1 January 2013 as described below. IFRS 11 'Joint Arrangements', which supersedes IAS 31' Interests in Joint Ventures', distinguishes between joint operations and joint ventures. Joint operations are accounted for by the investor recognising its assets and liabilities including its share of any assets held and liabilities incurred jointly and its share of revenues and costs. Joint ventures are accounted for in the investor's consolidated accounts using the equity method. IFRS 11 requires retrospective application. IAS 28 'Investments in Associates and Joint Ventures' covers joint ventures as well as associates; both must be accounted for using the equity method. The mechanics of the equity method are unchanged. IFRS 13 'Fair Value Measurement' sets out a single IFRS framework for defining and measuring fair value and requiring disclosures about fair value measurements. 'Amendments to IAS 1 'Presentation of Items of Other Comprehensive Income' require items that will never be recognised in profit or loss to be presented separately in other comprehensive income from those items that are subject to subsequent reclassification. 'Annual Improvements 2009-2011 Cycle' also made a number of minor changes to IFRSs. Implementation of the standards above has not had a material effect on the Group's results. IAS 19 'Employee Benefits' (revised) requires: the immediate recognition of all actuarial gains and losses eliminating the 'corridor approach'; interest cost to be calculated on the net pension liability or asset at the long-term bond rate, an expected rate of return will no longer be applied to assets; and all past service costs to be recognised immediately when a scheme is curtailed or amended. Implementation of IAS19 resulted in an increase in the loss after tax for the quarters ended 31 December 2012 and 31 March 2012 of £21 million. IFRS 10 'Consolidated Financial Statements' replaces SIC-12 'Consolidation - Special Purpose Entities' and the consolidation elements of the existing IAS 27 'Consolidated and Separate Financial Statements'. IFRS 10 adopts a single definition of control: a reporting entity controls another entity when the reporting entity has the power to direct the activities of that other entity so as to vary returns for the reporting entity. IFRS 10 requires retrospective application. Following implementation of IFRS 10, certain entities that have trust preferred securities in issue are no longer consolidated by the Group. As a result there has been a reduction in non-controlling interests of £0.5 billion with a corresponding increase in Owners' equity (Paid-in equity); prior periods have been restated. Notes 1. Basis of preparation (continued) Critical accounting policies and key sources of estimation uncertainty The reported results of the Group are sensitive to the accounting policies, assumptions and estimates that underlie the preparation of its financial statements. The judgements and assumptions that are considered to be the most important to the portrayal of the Group's financial condition are those relating to pensions; goodwill; provisions for liabilities; deferred tax; loan impairment provisions and financial instrument fair values. These critical accounting policies and judgments are described on pages 368 to 371 of the Group's 2012 Annual Report and Accounts. Direct Line Group (DLG) With effect from 13 March 2013, when the Group's shareholding in DLG fell below 50%, the Group no longer controls DLG. Consequently, in the Q1 results DLG is treated as a discontinued operation until 12 March 2013 and as an associated undertaking thereafter. Going concern Having reviewed the Group's forecasts, projections and other relevant evidence, the directors have a reasonable expectation that the Group will continue in operational existence for the foreseeable future. Accordingly, the Interim Management Statement for the quarter ended 31 March 2013 has been prepared on a going concern basis. Notes (continued) 2. Analysis of income, expenses and impairment losses Quarter ended 31 March 31 December 31 March £m £m £m Loans and advances to customers Loans and advances to banks Debt securities Interest receivable Customer accounts Deposits by banks Debt securities in issue Subordinated liabilities Internal funding of trading businesses 81 90 25 Interest payable Net interest income Fees and commissions receivable - payment services - credit and debit card fees - lending (credit facilities) - brokerage - investment management - trade finance 78 64 99 - other 76 Fees and commissions payable - banking Net fees and commissions Foreign exchange 86 Interest rate Credit Own credit adjustments 99 Other 70 Income from trading activities (Loss)/gain on redemption of own debt - Operating lease and other rental income Own credit adjustments Changes in the fair value of: - securities and other financial assets and liabilities 12 19 81 - investment properties 32 Profit on sale of securities Profit/(loss) on sale of: - property, plant and equipment 18 5 - subsidiaries and associated undertakings Life business profits - 1 1 Dividend income 14 16 14 Share of profits less losses of associated undertakings (1) 21 Other income 2 39 Other operating income For the note to this table refer to the following page. Notes (continued) 2. Analysis of income, expenses and impairment losses (continued) Quarter ended 31 March 31 December 31 March £m £m £m Total non-interest income Total income Staff costs Premises and equipment Other (2) Administrative expenses Depreciation and amortisation Write-down of goodwill and other intangible assets (3) - - Operating expenses Loan impairment losses Securities impairment losses 52 19 Impairment losses Notes: Includes the Group's share of DLG's profit for the period 13 March to 31 March 2013 of £7 million. Includes bank levy of £175 million in Q4 2012, Payment Protection Insurance costs of nil (Q4 2012 - £450 million; Q1 2012 - £125 million), Interest Rate Hedging Products redress and related costs of £50 million (Q4 2012 - £700 million) and regulatory fines of £381million in Q4 2012. Excludes £394 million of goodwill written-off in Q4 2012 in respect of Direct Line Group. Refer to Appendix 1 for a reconciliation between the managed and statutory bases for key line items. Payment Protection Insurance (PPI) There was no increase to the Group's provision for PPI in Q1 2013 (Q4 2012 - £450 million; Q1 2012 - £125 million). The cumulative charge in respect of PPI is £2.2 billion, of which £1.5 billion (68%) in redress had been paid by 31 March 2013. Of the £2.2 billion cumulative charge, £2.0 billion relates to redress and £0.2 billion to administrative expenses. The eventual cost is dependent upon complaint volumes, uphold rates and average redress costs. Assumptions relating to these are inherently uncertain and the ultimate financial impact may be different than the amount provided. The Group will continue to monitor the position closely and refresh its assumptions as more information becomes available. Quarter ended 31 March 31 December 31 March £m £m £m At beginning of period Charge to income statement - Utilisations At end of period Notes (continued) 2. Analysis of income, expenses and impairment losses (continued) Interest Rate Hedging Products (IRHP) redress and related costs Following an industry-wide review conducted in conjunction with the Financial Services Authority, a charge of £700 million was booked in 2012 for redress in relation to certain interest-rate hedging products sold to small and medium-sized retail clients under FSA rules. £575 million was earmarked for client redress, and £125 million for administrative expenses. The Group continues to monitor the level of provision given the uncertainties over the number of transactions that will qualify for redress and the nature and cost of that redress. As a result of full development of the plan for administering this process in accordance with FSA guidelines, the estimate for administrative costs has been increased by £50 million in Q1 2013. Quarter ended 31 March 31 December 31 March £m £m £m At beginning of period - - Charge to income statement 50 - Utilisations - At end of period - 3. Loan impairment provisions Operating loss is stated after charging loan impairment losses of £1,036 million (Q4 2012 - £1,402 million; Q1 2012 - £1,295 million). The balance sheet loan impairment provisions increased in the quarter ended 31 March 2013 from £21,250 million to £21,494 million and the movements thereon were: Quarter ended 31 March 2013 31 December 2012 31 March 2012 Core Non- Core Total Core Non- Core RFS MI Total Core Non- Core Total £m £m £m £m £m £m £m £m £m £m At beginning of period - Transfers from disposal groups - Currency translation and other adjustments 57 - Disposals - Amounts written-off - Recoveries of amounts previously written-off 49 16 65 50 46 - 96 62 33 95 Charge to income statement - continuing operations - - discontinued operations - 4 4 - - - Unwind of discount (recognised in interest income) - At end of period - Provisions at 31 March 2013 include £119 million in respect of loans and advances to banks (31 December 2012 - £114 million; 31 March 2012 - £135 million). The table above excludes impairments relating to securities (refer to page 11 in Appendix 3). Notes (continued) 4. Tax The actual tax charge differs from the expected tax (charge)/credit computed by applying the standard UK corporation tax rate of 23.25% (2012 - 24.5%). Quarter ended 31 March 31 December 31 March £m £m £m Profit/(loss) before tax Expected tax (charge)/credit Losses in period where no deferred tax asset recognised Foreign profits taxed at other rates UK tax rate change impact - Unrecognised timing differences 3 42 - Items not allowed for tax - losses on disposal and write-downs - - UK bank levy 10 - regulatory fines - - - employee share schemes 35 - other disallowable items Non-taxable items - loss on sale of RBS Aviation Capital - - - other non-taxable items 55 60 24 Taxable foreign exchange movements 2 - 1 Losses brought forward and utilised 5 15 Reduction in carrying value of deferred tax asset in respect of losses in - Australia - - Ireland - - Adjustments in respect of prior periods 1 5 Actual tax charge The high tax charge for the quarter ended 31 March 2013 reflects profits in high tax regimes (principally US) and losses in low tax regimes (principally Ireland) and losses in overseas subsidiaries for which a deferred tax asset has not been recognised (principally Ireland). The Group has recognised a deferred tax asset at 31 March 2013 of £3,280 million (31 December 2012 - £3,443 million) and a deferred tax liability at 31 March 2013 of £1,019 million (31 December 2012 - £1,141 million). These include amounts recognised in respect of UK trading losses of £2,867 million (31 December 2012 - £3,072 million). Under UK tax legislation, these UK losses can be carried forward indefinitely to be utilised against profits arising in the future. The Group has considered the carrying value of this asset as at 31 March 2013 and concluded that it is recoverable based on future profit projections. Notes (continued) 5. Profit/(loss) attributable to non-controlling interests Quarter ended 31 March 31 December 31 March £m £m £m RBS Sempra Commodities JV 1 - RFS Holdings BV Consortium Members 1 Direct Line Group 19 - Other 1 15 5 Profit/(loss) attributable to non-controlling interests 6. Dividends Dividends paid to preference shareholders and paid-in equity holders are as follows: Quarter ended 31 March 31 December 31 March £m £m £m Preference shareholders Non-cumulative preference shares of US$0.01 71 43 - Non-cumulative preference shares of €0.01 - 55 - Non-cumulative preference shares of £1 - 1 - Paid-in equity holders Interest on securities classified as equity, net of tax 10 16 - 81 - Future coupons and dividends on RBSG hybrid capital instruments will only be paid subject to, and in accordance with, the terms of the relevant instruments. In addition to previous statements with regard to the payment of hybrid coupons and dividends, the Group is also now in a position to resume the payments on the three Trust Preferred Securities of RBS Holdings N.V: RBS Capital Funding Trust V, RBS Capital Funding Trust VI and RBS Capital Funding Trust VII. In the context of recent macro-prudential policy discussions, the Board of RBSG has decided to partially neutralise any impact on Core Tier 1 capital of coupon and dividend payments in respect of RBSG hybrid capital instruments and the RBS N.V. Trust Preferred Securities through an equity issuance of c.£300 million. Approximately 80% of this will be raised through the issue of new ordinary shares, which is expected to take place during the remainder of 2013. The balance (approximately 20%) will be ascribed to equity funding of employee incentive awards through the sale of surplus shares held by the Group's Employee Benefit Trust. RBSG will also undertake several small asset sales to further neutralise the impacts. In response to regulatory requirements and developments (including the recommendations of the Financial Policy Committee of the Bank of England regarding the capital resources of UK banks, published on 27 March 2013) and to allow the Group to manage its capital in the optimal way, the Group may wish to issue loss-absorbing capital instruments in the form of Equity Convertible Notes ("ECNs"). ECNs would convert into newly issued ordinary shares in the company upon the occurrence of certain events (for example, the Group's capital ratios falling below a specified level), diluting existing holdings of ordinary shares. At a General Meeting on 14 May 2013 the Group will propose two resolutions which would allow the flexibility to issue ECNs which could convert into ordinary shares with an aggregate nominal value of up to £1.5 billion. Notes (continued) 7. Earnings per ordinary and B share Earnings per ordinary and B share have been calculated based on the following: Quarter ended 31 March 31 December 31 March Earnings Profit/(loss) from continuing operations attributable to ordinary and B shareholders (£m) Profit/(loss) from discontinued operations attributable to ordinary and B shareholders (£m) 88 Ordinary shares in issue during the period (millions) Effect of convertible B shares in issue during the period (millions) Weighted average number of ordinary shares and effect of convertible B shares in issue during the period (millions) Effect of dilutive share options and convertible securities - - Diluted weighted average number of ordinary and B shares in issue during the period Basic earnings/(loss) per ordinary and B share from continuing operations 2.6p (21.6p) (15.0p) Own credit adjustments (1.8p) 1.1p 17.4p Payment Protection Insurance costs - 3.1p 0.9p Interest Rate Hedging Products redress and related costs 0.3p 4.9p - Regulatory fines - 3.4p - Integration and restructuring costs 0.9p 4.5p 3.2p Loss/(gain) on redemption of own debt 0.4p - (4.0p) Write-down of goodwill and other intangible assets - 1.1p - Asset Protection Scheme - - 0.3p Amortisation of purchased intangible assets 0.3p 0.2p 0.3p Strategic disposals 0.1p 0.2p 0.1p Bank levy - 1.6p - Adjusted earnings/(loss) per ordinary and B share from continuing operations 2.8p (1.5p) 3.2p Adjusted earnings from Direct Line Group operations attributable to ordinary shareholders 0.3p 0.3p 0.8p Adjusted earnings/(loss) per ordinary and B share including Direct Line Group 3.1p (1.2p) 4.0p Loss from Non-Core division attributable to ordinary shareholders 2.5p 2.7p 1.8p Core adjusted earnings per ordinary and B share including Direct Line Group 5.6p 1.5p 5.8p Memo: Core adjusted earnings per ordinary and B share assuming normalised tax rate of 23.25% (2012 - 24.5%) 8.3p 10.1p 11.4p Diluted earnings/(loss) per ordinary and B share from continuing operations 2.6p (21.6p) (15.0p) Data for the quarter ended 31 March 2012 have been adjusted for the sub-division and one-for-ten consolidation of ordinary shares, which took effect in June 2012. Notes (continued) 8. Trading valuation reserves and own credit adjustments There have been no significant changes to the Group's valuation methodologies as set out in the Group's 2012 Annual Report and Accounts. Valuation reserves When valuing financial instruments in the trading book, adjustments are made to mid-market valuations to cover bid-offer spread, liquidity and credit risk. The following table shows credit valuation adjustments and other reserves. Valuation adjustments represent an estimate of the adjustment to fair value that a market participant would make to incorporate the risk inherent in derivative exposures. 31 March 31 December 31 March £m £m £m Credit valuation adjustments (CVA) - monoline insurers - credit derivative product companies - other counterparties Other valuation reserves - bid-offer - funding valuation adjustment - product and deal specific - valuation basis 91 - other 89 31 86 Valuation reserves Own credit The cumulative own credit adjustment (OCA) recorded on securities held-for-trading (HFT) designated as at fair value through profit or loss (DFV) and derivative liabilities are set out below. Cumulative OCA DR/(CR)(1) Debt securities in issue (2) Subordinated liabilities DFV £m Total £m Derivatives £m Total (3) £m HFT £m DFV £m Total £m 31 March 2013 31 December 2012 56 29 Carrying values of underlying liabilities £bn £bn £bn £bn £bn 31 March 2013 31 December 2012 Notes: The OCA does not alter cash flows and is not used for performance management. It is disregarded for regulatory capital reporting purposes and will reverse over time as the liabilities mature. Includes wholesale and retail note issuances. The reserve movement between periods will not equate to the reported profit or loss for own credit. The balance sheet reserves are stated by conversion of underlying currency balances at spot rates for each period, whereas the income statement includes intra-period foreign exchange sell-offs. Notes (continued) 9. Available-for-sale reserve Quarter ended 31 March 31 December 31 March Available-for-sale reserve £m £m £m At beginning of period Unrealised gains Realised gains Tax 28 77 6 Recycled to profit or loss on disposal of businesses - - Transfer to retained earnings - - At end of period The Q1 2013 movement primarily reflects unrealised net gains on securities of £582 million, largely as yields tightened on German, US and UK sovereign bonds, and realised net gains of £164 million principally in Group Treasury, £105 million and US Retail & Commercial, £33 million. 10. Contingent liabilities and commitments 31 March 2013 31 December 2012 Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m Contingent liabilities Guarantees and assets pledged as collateral security Other contingent liabilities 79 69 Commitments Undrawn formal standby facilities, credit lines and other commitments to lend Other commitments 8 5 Total contingent liabilities and commitments Additional contingent liabilities arise in the normal course of the Group's business. It is not anticipated that any material loss will arise from these transactions. Notes (continued) 11. Litigation, investigations and reviews Except for the developments noted below, there have been no material changes to litigation, investigations and reviews as disclosed in the Annual Results for the year ended 31 December 2012. Litigation Shareholder Litigation As previously disclosed, RBS and certain of its subsidiaries, together with certain current and former individual officers and directors were named as defendants in purported class actions filed in the United States District Court for the Southern District of New York involving holders of RBS preferred shares (the Preferred Shares litigation) and holders of American Depositary Receipts (the ADR claims). On 4 September 2012, the Preferred Shares litigation was dismissed with prejudice and the dismissal is the subject of an appeal. The Group has filed its opposition to the plaintiffs' appeal. On 27 September 2012, the ADR claims were dismissed with prejudice. The plaintiffs have filed motions for reconsideration and for leave to re-plead their case. The Group has filed its responses to these motions. As previously disclosed, the Group had received notification of similar prospective claims in the United Kingdom and the Netherlands. On 28 March and 3 April 2013, two claimswere issued by current and former shareholders, in the High Court of Justice of England and Wales against the Group (and in one of those claims, also against certain former individual officers and directors). The Group considers that it has substantial and credible legal and factual defences to these and other prospective claims that have been threatened in the UK and the Netherlands. Investigations and reviews LIBOR and other trading rates As previously disclosed, on 6 February 2013 the Group announced settlements with the Financial Services Authority in the United Kingdom, the United States Commodity Futures Trading Commission and the United States Department of Justice (DOJ) in relation to investigations into submissions, communications and procedures around the setting of the London Interbank Offered Rate (LIBOR). RBS agreed to pay penalties of £87.5 million, US$325 million and US$150 million to these authorities respectively to resolve the investigations. As part of the agreement with the DOJ, RBS plc entered into a Deferred Prosecution Agreement in relation to one count of wire fraud relating to Swiss Franc LIBOR and one count for an antitrust violation relating to Yen LIBOR. RBS Securities Japan Limited agreed to enter a plea of guilty to one count of wire fraud relating to Yen LIBOR. On 12 April 2013, RBS Securities Japan Limited received a business improvement order by Japan's Financial Services Agency for inappropriate conduct in relation to Yen LIBOR. The Group continues to co-operate with investigations by these and various other governmental and regulatory authorities, including in the US and Asia, into its submissions, communications and procedures relating to the setting of a number of trading rates, including LIBOR, other interest rate settings, ISDAFIX and non-deliverable forwards. Notes (continued) 11. Litigation, investigations and reviews (continued) The Group is also under investigation by competition authorities in a number of jurisdictions, including the European Commission and the Canadian Competition Bureau, stemming from the actions of certain individuals in the setting of LIBOR and other trading rates, as well as interest rate-related trading. The Group is also co-operating with these investigations. It is not possible to estimate reliably what effect the outcome of these remaining investigations, any regulatory findings and any related developments may have on the Group, including the timing and amount of further fines, sanctions or settlements, which may be material. Technology Incident As previously disclosed, on 19 June 2012 the Group was affected by a technology incident, as a result of which the processing of certain customer accounts and payments were subject to considerable delay. The cause of the incident has been investigated by independent external counsel with the assistance of third party advisors. The Group has agreed to reimburse customers for any loss suffered as a result of the incident. The Group provided £175 million in 2012 for this matter. Additional costs may arise once all redress and business disruption items are clear. The incident, the Group's handling of the incident and the systems and controls surrounding the processes affected, are the subject of regulatory enquiries (in the UK and Ireland). On 9 April 2013 the UK Financial Conduct Authority (FCA) announced that it had commenced an enforcement investigation into the incident. The FCA will reach its conclusions in due course and will decide whether or not it wishes to initiate enforcement action following that investigation. The Group is co-operating fully with the FCA's investigation. The Group could also become a party to litigation. In particular, the Group could face legal claims from those whose accounts were affected and could itself have claims against third parties. Credit Default Swaps (CDS) Investigation The Group is a party to the EC's antitrust investigation into the CDS information market under Article 101 and/or 102 of the Treaty on the Functioning of the European Union. The Group is co-operating fully with the EC's investigation. The Group cannot predict the outcome of the investigation at this stage. Securitisation and collateralised debt obligation business On 28 March 2013, SEC staff informed the Group that it is considering recommending that the SEC initiate a civil or administrative action against RBS Securities Inc. This "Wells" notice arises out of the inquiry that the SEC staff began in September 2010, when it requested voluntary production of information concerning residential mortgage-backed securities underwritten by subsidiaries of RBS during the period from September 2006 to July 2007 inclusive. In November 2010, the SEC commenced a formal investigation. The potential claims relate to due diligence conducted in connection with a 2007 offering of residential mortgage-backed securities and corresponding disclosures. Pursuant to SEC rules, the Group has submitted a response to the Wells notice. Notes (continued) 11. Litigation, investigations and reviews (continued) RBS Citizens Consent Orders In April 2013, the two main subsidiaries of RBS Citizens Financial Group, Inc (RBS Citizens), consented to the issuance of orders by their respective primary federal regulators, the FDIC and the OCC. In the consent orders, the subsidiaries neither admitted nor denied the regulators' findings that they had engaged in deceptive marketing and implementation of the RBS Citizens overdraft protection program, checking rewards programs, and stop-payment process for pre-authorized recurring electronic fund transfers. The consent orders require the bank subsidiaries to pay a total of US$10 million in civil monetary penalties, to provide approximately US$4 million in anticipated restitution to affected customers, to take certain remedial actions set forth in the orders, and to cease and desist any operations in violation of Section 5 of the Federal Trade Commission Act. Other Investigations The Group's operations include businesses outside the United States that are responsible for processing US dollar payments. The Group has been conducting a review of its policies, procedures and practices in respect of such payments, has voluntarily made disclosures to US and UK authorities with respect to its historical compliance with US economic sanctions regulations, and is continuing to co-operate with related investigations by the US Department of Justice, the District Attorney of the County of New York, the Treasury Department Office for Foreign Assets Control, the Federal Reserve Board and the New York Department of Financial Services. The Group has also, over time, enhanced its relevant systems and controls. Further, the Group has conducted disciplinary proceedings against a number of its employees as a result of its investigation into employee conduct relating to this matter. Although the Group cannot currently determine the outcome of its discussions with the relevant authorities, the investigation costs, remediation required or liability incurred could have a material adverse effect on the Group's net assets, operating results or cash flows in any particular period. 12. Date of approval This announcement was approved by the Board of directors on 2 May 2013. 13. Post balance sheet events There have been no significant events between 31 March 2013 and the date of approval of this announcement which would require a change to or additional disclosure in the announcement. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
